DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1, 2, and 4-8 are rejected while claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
In regards to applicants arguments that Liu ‘000 fails to disclose, teach, or suggest the seal retainer is configured to be pressed by the Camlock Male Adapter, the examiner respectfully disagrees as it can be seen that the Camlock Male Adapter (50, fig. 6) directly presses against ring (24, fig. 6) and an intermediate part (the element that holds element 24 and abuts against element 12 in fig. 6), where the intermediate part directly presses against a spring (24, fig. 6), sealing ring (13, fig. 6), holding pins (15, fig. 6), which means that the Camlock Male Adapter presses against the sealing ring (13) but does not directly press against the sealing ring. 
Therefore, the limitation “the seal retainer is configured to be pressed by the Camlock male adapter” is met because the Camlock male adapter presses against other elements that directly press against the seal retainer. 
In addition, the “seal retainer” does not require contact between the “seal retainer” and the “Camlock male adapter” because the limitation only requires that the “seal retainer” is configured to be pressed by the “Camlock male adapter”. 
Therefore, the limitation is also met because it can be seen in fig. 6 of Liu ‘000 that the “Camlock male adapter” that is pressing against seal (24, fig. 6) is also capable of pressing against the “seal retainer” and vise-versa. 
In regards to applicants arguments about arranging the left and right portion of the sealing gasket, the examiner is not relying on motivation of the right or left portion to be pressed by the plug because the Camlock male adapter presses the sealing gasket but does not directly press against the sealing gasket (see response to “the seal retainer is configured to be pressed by the Camlock Male Adapter” above).
In regards to applicants arguments about combining the left and right portion of the sealing ring, the examiner respectfully disagrees because the claims do not require the “sealing gasket” to be a single-piece or monolithic component. Therefore, interpreting the multiple elements to be considered the “sealing gasket” is reasonable within using broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (U.S. Patent No. 8,303,000) in view of LIU (U.S. Patent No. 8,641,013).
In regards to Claim 1, Liu (referred to as Liu 000’ hereinafter) discloses:
A quick-insertion coupling joint, comprising: 
a female coupler body (see annotated Fig. 6 below) having 
a socket arranged in one end thereof for connecting a Camlock male adapter (see annotated Fig. 6) having a limiting groove (see annotated Fig. 6) circumferentially arranged in an outer wall thereof, 
the socket having multiple limiting holes (considered as 115 in Fig. 2) circumferentially arranged in a side wall of the socket and 
a seal retainer arranged in an inner wall of the socket, 
a valve member (see annotated Fig. 6),
a limiting element (see annotated Fig. 6) arranged in each limiting hole such that the limiting hole prevents the limiting element from inwardly separating from the limiting hole (see Fig. 2); 
a first boss (considered as 117 in Fig. 2) arranged on an outer side wall of the female coupler; 
a coupling groove (see annotated Fig. 6) arranged in the outer side wall of the female coupler between a port of the socket and one of the limiting holes; 
a retaining ring (considered as 17 in Fig. 6) arranged in the coupling groove; 
a sliding sleeve (see annotated Fig. 6) sleeves an exterior of the first boss (see annotated Fig. 4 below), and includes a second boss (see annotated Fig. 6) arranged between the first boss and the retaining ring, as well as arranged on an inner wall of the sliding sleeve (see annotated Fig. 6, where the second boss is arranged on an inner wall of the sliding sleeve),
 the second boss having an internal diameter that is less than an external diameter of the retaining ring (see Fig. 6 where it is shown the second boss has an internal diameter less than the external diameter of the retaining ring); 
elastic elements (see annotated Fig. 6) arranged between the second boss and the first boss and configured to sleeve an exterior of the female coupler body, the elastic elements being in a compression state (the elastic elements are capable of being in a “compressive state”); and 
a sealing gasket (see annotated Fig. 6) arranged on one surface of the seal retainer (see annotated Fig. 6), close to the port of the socket, and 
wherein, a limiting groove is circumferentially arranged in an outer wall of the Camlock male adapter, and 
when the Camlock male adapter is inserted into the socket and the opposite side of the second boss slides to come into contact with the retaining ring, 
the second boss ensures that the limiting element is fixed in the limiting groove and 
the seal retainer is configured to be pressed by the Camlock male adapter (it can be seen between Figs. 6 and 7 that when the insertion tip end of the Camlock male adapter presses valve body, the sealing gasket is tightly pressed as well, thus the functional limitation is met);
wherein an end face, away from the first boss, of the second boss, is inclined to one end away from the first boss, such that when the second boss slides away from the limiting hole, the limiting element can be disconnected from the limiting groove (see Fig. 7),
but does not teach: 
when the Camlock male adapter is inserted into the socket and the second boss slides to come into contact with the retaining ring and the limiting element, and
wherein a rectangular annular groove is arranged in an inner wall of the sealing gasket, and 
one end face of the sealing gasket is inclined outwards, and 
an annular boss is arranged in the rectangular annular groove. 
In regards to the sealing gasket, Liu (referred to as Liu 013’ hereinafter) discloses: 
a similar device (see Figs. 1-5) wherein a sealing gasket (see annotated Fig. 5 below, where the left and right portions are considered to be combined) comprising a rectangular annular groove (see annotated Fig. 5) is arranged in an inner wall of the sealing gasket, and 
one end face of the sealing gasket is inclined outwards (see annotated Fig. 5, where the gasket comprises multiple inclined faces), and 
an annular boss (see annotated Fig. 5, where there is an annular boss in the groove) is arranged in the rectangular annular groove. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to replace the known sealing gasket of Liu 000’ with the known sealing gasket of Liu 013’ to provide a seal with more surface area and thus further enhance the sealing effect between the valve and male adapter because Liu 013’ discloses that the sealing gasket provides a preferred sealing effect to the quick release connect by abutting against the valve (see Col. 5, Lines 35-37 of Liu 013’) which is functionally equivalent to the sealing gasket of Liu 000’ (see Col. 3, Lines 34-39 of Liu 000’, where the sealing gasket is used abut against the valve). Therefore, one of ordinary skill in the art could have replaced the sealing gasket of Liu 000’ with the sealing gasket of Liu 013’ because both gaskets are used for the same purpose and the results of the substitution would have been reasonably predictable. 
In regards to the second boss slides to come into contact with the retaining ring:
It would have been obvious to one of ordinary skill in the art before the effective filling date to try to place the retaining ring and coupling groove on either the side of the limiting hole such that the retaining ring is either on the side where the second boss would slide into the retaining ring or the side where the dust proof boss (see annotated Fig. 6 below) would slide into the retaining ring because Liu 000’ has taught that the main purpose of the retaining ring is to allow the outer sleeve to abut against a retaining ring to compensate the spring force (see Col. 4, Lines 23-26 of Liu 000’), thus locking the Camlock Male Adapter.
Additionally, Fig. 6 shows the retaining ring and limiting element is in contact with sleeve at the same time, thus when the retaining rings position changes such that it is in contact with the second boss, the second boss would also come into contact with the retaining ring and the limiting element at the same time. 
Furthermore, it appears that either configuration would work equally as well because the mere difference between both inventions is the placement of the Coupling Groove with the Retaining Ring and it has been held that claims which read on the prior art except with regard to the position of the element were held unpatentable because shifting the position of the element would not have modified the operation of the device, where in this case, modifying the position of the Coupling Groove and Retaining Ring would not modify the operation of the device since they both are preforming the same function. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); See MPEP 2144.04 (VI)(C).  


    PNG
    media_image1.png
    689
    1025
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    555
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    1280
    media_image3.png
    Greyscale


In regards to Claim 2, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, further comprising anti-skid mesh-shaped bulges (see annotated Fig. 6 above hereinafter) arranged on an outer surface of the sliding sleeve.

In regards to Claim 4, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, wherein the seal retainer comprises a sealing boss (see annotated Fig. 6), the sealing gasket is arranged on one surface, close to the port of the socket, of the sealing boss (see annotated Fig. 6),  
a connection port (see annotated Fig. 6) is arranged at one end, away from the socket, of the female coupler body, the connection port and the socket are interconnected (see annotated Fig. 6, where both port and socket are interconnected), and 
the connection port is used for connecting a pipe fitting.

In regards to Claim 5, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, wherein the seal retainer comprises a sealing diaphragm (see annotated Fig. 6), the sealing diaphragm seals one end, away from the socket, of the female coupler body, the sealing gasket is arranged on one surface, close to the port of the socket, of the sealing diaphragm.

	In regards to Claim 6, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, wherein the limiting element comprises a limiting ball (see annotated Fig. 6) or a limiting block.

In regards to Claim 7, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, further comprising a dust-proof boss (see annotated Fig. 6) arranged on the inner wall of and at one end of the sliding sleeve close to the port of the socket, the dust-proof boss having an internal diameter that is greater than an external diameter of the socket.

	In regards to Claim 8, Liu 000’ further discloses:
The quick-insertion coupling joint according to claim 1, wherein the elastic elements comprises a spring (see annotated Fig. 6).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (U.S. Patent No. 3,788,348) a similar device but lacks the structure of the sealing retainer.
Hong (CN-107830289) discloses a similar device to Johnson.
Sturgis (U.S. Patent No. 4,974,623) discloses a similar device to Johnson. 
Sciuto (U.S. Patent No. 3,567,175) discloses a similar device to Johnson.
Gromelle (FR-2636715) discloses a similar device to the present invention.
Bryce et al. (U.S. Patent No. 3,537,476) discloses a similar device to the present invention.
 Maldavs (U.S. Patent No. 4,444,223) discloses a similar device to the present invention.
Heinrich et al. (U.S. Patent No. 11,067,209) discloses a similar device to the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679